Citation Nr: 0619159	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  03-09 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Reno, Nevada


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) for coronary 
artery disease, claimed as congestive heart failure, claimed 
to have resulted from treatment at a Department of Veterans 
Affairs medical facility in Reno, Nevada, in January 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada. 

In August 2004, the veteran, sitting at the RO testified at a 
hearing, via videoconference, with the undersigned sitting at 
the Board's central office in Washington, D.C.; a transcript 
of that hearing is of record.  

During the August 2004 hearing, the veteran was accompanied 
by a private attorney, although in a signed January 2002 
Appointment of Veteran's Service Organization as Claimant's 
Representative (VA Form 21-22), the veteran appointed the 
Disabled American Veterans (DAV) as his accredited service 
representative.  In a February 2005 letter, the Board 
requested that the veteran clarify his intentions as to his 
representation.  In February 2005, the appellant executed a 
new VA Form 21-22 that appointed the DAV as his accredited 
service representative.

In March 2005, the Board remanded this matter to the RO for 
additional evidentiary development.  After accomplishing the 
requested actions, the RO continued the denial of the claim 
and returned this matter to the Board for further appellate 
consideration.  

Following recertification of this case to the Board in 
February 2006, additional evidence was associated with the 
claims file to include a statement from the veteran and VA 
medical records - without a waiver of initial RO 
consideration.  However, in a May 2006 written statement, the 
veteran's representative specifically waived initial RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. § 20.800 
(2005).



FINDINGS OF FACT

1.	In August 2002, the RO received the veteran's claim of 
entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151.

2.	The objective medical evidence of record is against a 
finding that coronary artery disease, claimed as 
congestive heart failure, resulted from VA medical 
treatment furnished to the veteran in January 1998.

3.	Even if such coronary artery disease was found to have 
resulted from VA medical care, the medical evidence 
preponderates against a find that such disability was 
the proximate result of fault or negligence on the part 
of VA in furnishing such care, or that it was the 
proximate result of an event not reasonably foreseeable 
in furnishing such care.



CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151 for coronary artery disease, claimed as congestive heart 
failure, claimed to be the result of treatment at a VA 
medical facility in Reno, Nevada, in January 1998, is not 
warranted. 3 8 U.S.C.A. §§ 1151, 5103-5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.361 (2005)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

The Board finds that the RO's notice letters to the veteran, 
dated in November 2002, May 2004, and March 2005, complied 
with the specific requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Board concludes that the discussions in the RO's December 
2002 rating decision, March 2003 statement of the case (SOC), 
December 2005 supplemental statement of the case (SSOC), and 
numerous letters over the years (including the November 2002, 
May 2004, and March 2005 VCAA letters) informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  
Specifically, the Board concludes that the RO rating 
decision, SOC, SSOCs and various letters informed him why the 
evidence on file was insufficient to grant the claim; what 
evidence the record revealed; what VA was doing to develop 
the claim; and what information and evidence was needed to 
substantiate his claim.  The VCAA letters specifically 
informed him of what he should do in support of the claims, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio, supra.  He was, 
for the most part, informed to submit everything he had with 
regard to his claim. 

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the rating decision as an instrument of notice in 
this case is cured by the subsequent de novo review by the 
March 2003 SOC and December 2005 SSOC.

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements 
of a service connection claim.. However, in the instant case, 
as the veteran's claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 is being denied, no disability rating 
or effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for compensation under the provisions 
of 38 U.S.C.A. § 1151, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation under the provisions of 38 U.S.C.A. 
§ 1151, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

The Board observes that VA has also satisfied its duty to 
assist the veteran. The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  See e.g., Mayfield v. 
Nicholson, supra.  (All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.).  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, pertinent VA inpatient and outpatient 
treatment records, as well as VA examination reports 
including the most recent August 2005 VA heart examination.  
The August 2004 hearing transcript is also of record.  
Significantly, neither the veteran nor his representative, 
has identified, and the record does not otherwise indicate, 
any existing pertinent records, that need to be obtained.  

Additionally, in the May 2006 written statement, the 
veteran's representative requested that the Board remand the 
veteran's appeal in order to determine whether quality-
assurance records maintained by VA exist and, if so, to 
obtain them for use in deciding the veteran's appeal. The 
VA's medical quality-assurance program consists of systemic 
health care reviews carried out by or for VA for the purpose 
of improving the quality of medical care or improving the 
utilization of health care resources in VA medical 
facilities.  Such data may relate to the structure, process 
or outcome of health care provided by VA.  See 38 U.S.C.A. § 
17.500(c) (2005). Records and documents associated with the 
quality-assurance program are confidential and privileged and 
may not be disclosed except as provided by law. See 38 
U.S.C.A. § 5705(a) (West 2002).

Detailed rules regarding the disclosure of quality-assurance 
information both inside and outside VA are found at 38 C.F.R. 
§§ 17.500 to 17.511 (2005).  The VA regulations state that 
"[a]ccess to confidential and privileged quality-assurance 
records and documents within the Department...is restricted 
to VA employees...who have a need for such information to 
perform their Government duties... and who are authorized 
access by the VA medical facility Director, Regional 
Director, the Under Secretary for Health, or their designees, 
or by the regulations in §§ 17.500 through 17.511."  38 
C.F.R. § 17.508(a) (2005).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality-assurance documents for the performance of 
governmental duties does not, by itself, suffice to authorize 
access to quality-assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining of the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality-assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The Board believes that the language of 38 C.F.R. § 3.508(a) 
may not be construed to permit the procurement of quality-
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established. The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (West 2002) (the Board is 
bound in its decisions by the regulations of the department 
and instructions of the Secretary). Furthermore, procurement 
of quality assurance records would necessary entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510 (2005).  Unauthorized 
disclosure may lead to monetary penalties.  See 38 C.F.R. § 
17.511 (2005).  

Further, the Board notes that in a February 2006 written 
statement, the veteran indicated that he received Social 
Security Administration (SSA) disability benefits for 
coronary artery disease.  The Board does not doubt that the 
veteran has coronary artery disease, nor is the level of his 
disability from this disorder under contention.  Rather, here 
the veteran's claim turns on his alleged medical mistreatment 
by VA, rather than on his level of disability.  However, 
there has been no assertion by the veteran or his 
representative that SSA records gathered to determine the 
level of the veteran's disability in any way address the 
matter of whether the veteran's coronary artery disease was 
the proximate result of fault or negligence on the part of 
VA.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II. Factual Background

In August 2002, the veteran filed a compensation claim under 
the provisions of 38 U.S.C.A. § 1151 for cardiovascular 
conditions claimed to have been caused or aggravated by 
treatment at the VA medical center (VAMC) in Reno, Nevada, in 
January 1998.  He specifically alleges that in January 1998 
he was seen by VA health care providers on several occasions 
for cardiac complaints, but was not properly examined or 
treated for such complaints.  He maintains that this failure 
to treat his cardiac complaints at those times caused him to 
develop his current cardiovascular conditions.

A January 8, 1998 VA outpatient clinic record reflects that 
the veteran was seen with complaints of chronic upper back 
and left upper extremity pain.  The following week, on 
January 13, 1998, the veteran was seen at the VA outpatient 
clinic with complaints of pulling his neck one week earlier.  
He stated that it was very painful to turn his neck and that 
his left shoulder blade was also very painful.  He said that 
his pain pills were not working, he was unable to sleep, and 
he now had a cough that made the pain worse.  The examiner 
noted decreased range of motion with pain on motion and 
assessed the veteran with muscle spasm of the left rhomboid 
and left shoulder tendonitis.  

A January 17, 1998, Reno VAMC emergency room record reflects 
that the veteran presented with complaints of anxiety, 
shortness of breath, chest tightness, and dry mouth that he 
stated began the night before.  He denied high grade fever, 
chills, chest pain, cardiac palpations, and lower extremity 
edema.  The veteran reported smoking two to three cigarettes 
a day.  On examination, his chest/lungs were noted to have 
coarse breathe sounds, with no crackle.  The assessment was 
pneumonia, hyponatremia, and a need to rule out congestive 
heart failure.  An echocardiogram report reflected normal 
findings.  The veteran was admitted to the hospital.     

Inpatient progress notes from the Reno VAMC, dated from 
January 17, 1998 to January 20, 1998, reflect that the 
veteran was hospitalized with a diagnosis of viral 
respiratory disease.  He was re-assessed by two physicians 
who noted that he reported shortness of breath increasing in 
severity over the last four days along with producing green 
sputum and a "stuffy nose," fever, chills, nausea, 
vomiting, and decreased appetite.  The veteran stated that he 
currently smoked one to two cigarettes a day, but smoked 1 to 
2 packs per day since he was sixteen, and he drank 10 to 20 
cans of beer per week.  He had a history of hypoglycemia, but 
denied diabetes, heart disease, stroke, seizures, or thyroid 
problems.  The veteran stated that he previously had a right 
lower lobe lobectomy, left hernia repair, and a hiatal 
hernia.  The record reflects that chest x-rays were negative 
for signs of congestive heart failure.  The veteran was 
assessed with shortness of breath, orthopneic, with bandemia 
and hyponatremia.  The following day the veteran was noted to 
be in mild respiratory distress and was assessed with 
shortness of breath and congestive heart failure, 
hyponatremia, and bronchitis.  

A January 1998 Reno VAMC discharge summary reflects that the 
veteran was hospitalized with complaints of shortness of 
breath for several weeks.  He had respiratory distress.  
Results of a cardiovascular system examination revealed 
regular heart rate and rhythm without murmurs.  Open snap at 
the tricuspid area.  Strong first heart sound.  Pulmonary 
examination was clear to auscultation bilaterally.  Results 
of an electrocardiogram revealed a normal sinus rhythm with a 
rate of 70 on admission, no sinus tachycardia changes, and no 
Q-waves noted.  A chest x-ray was without infiltrates and 
there were no signs of congestive heart failure.  

The discharge summary indicates that, given the veteran's 
clinical history with bandemia and productive green sputum, 
the physicians believed that he had viral with superimposed 
bacterial bronchitis.  Blood cultures, sputum cultures, and 
urinalysis cultures and sensitivities were ordered.  The 
veteran was started on erythromycin.  With improvement in his 
respiratory status, the veteran was given oxygen and improved 
well.  The veteran was afebrile and his white blood cell 
count came down.  Additionally, the veteran was hyponatremic 
on admission and hypokalemic.  He was supplemented with IV 
fluids and initially placed on fluid restrictions.  On 
physical examination, the veteran was noted to have mild 
congestive heart failure and was placed on Benazepril 5 
milligrams, with subsequent improvement in electrolytes and 
clinic symptoms.  The veteran was to follow up with 
cardiology for a pending echocardiogram that showed an 
inability to view the left ventricle aortic valve sclerosis 
noted by atrial enlargement.  The veteran was also placed on 
the nicotine patch and was scheduled for the stop smoking 
clinic per his request.  The veteran did not require home 
oxygen.  The veteran was to follow up with the cardiology 
clinic and the stop smoking cessation clinic.  His condition 
on discharge was medically stable, afebrile, and vital signs 
stable.  The veteran's discharge diagnoses were viral 
respiratory disease and tobacco abuse.  

June 1998 and December 1998 VA cardiology clinic records note 
a history of aortic sclerosis and an assessment of 
hypertension with good control and class one congestive heart 
failure.  

A January 1999 VA outpatient clinic record notes that the 
veteran stated he could not breathe and it worsened the last 
three days.  He stated that his chest was tight, his head was 
clogged, and he said "I know it's my smoking."  He 
requested a prescription for Zyban.  The examiner noted that 
the veteran was overweight, somewhat short of breath, had a 
cough that was productive of yellow/white mucus (mostly in 
the morning), and had trouble sleeping because of his 
shortness of breathe.  It was also noted that the veteran was 
to start a smoking cessation clinic the following week.

A September 1999 VA respiratory examination report notes that 
the veteran had a severe episode of pneumonic infection in 
January 1998 that required hospitalization at the Reno VAMC 
where he received antibiotics for a febrile illness.  The 
veteran stated he was trying to taper off smoking, and was 
down to about a half a pack of cigarettes a day.  A chest x-
ray from February 1999 showed slight cardiomegaly and 
blunting of the right costophrenic angle.  The diagnosis 
included chronic obstructive pulmonary disease and tobacco 
addiction.

VA outpatient records, dated from December 1999 to February 
2000, reflect the veteran's treatment for upper respiratory 
infections, sinus congestion, and sinusitis. 

In February 2002, the veteran presented to the VA clinic with 
new complaints of aching all over and an ache down both arms 
often times associated with exertion of activity.  The 
examiner noted that the veteran was hypertensive, 
hyperlipidemic, had a past history of congestive heart 
failure, and smoked cigarettes.  The examiner commented that 
the veteran "certainly was at high risk for coronary artery 
disease."  The impression was that the veteran's shoulder 
pain was possibly related to anxiety or to increased physical 
activity, or to an anginal equivalent.  

In March 2002, the veteran was seen in the emergency room at 
the Reno VAMC with complaints of chest pain with exertion, 
and left substernal with tingling down both arms, relieved by 
rest, episodic for the past several weeks.  The veteran 
stated he was asymptomatic at that time and he was going 
through a lot of stress.  He denied nausea, vomiting, and 
shortness of breath.  He gave a history of congestive heart 
failure and said that he was a smoker.  He stated that he was 
not currently having chest pain.  The examiner noted that the 
veteran had bilaterally mild wheezes.  A treadmill test was 
scheduled a few days later; the veteran was stable at that 
point and was released.  

A March 2002 VA cardiology record reflects that the veteran 
reported a history of chest pain for several months that 
usually occurred with strenuous activity, long walks, lifting 
things into a van or usually came on one hour after he had a 
cigarette.  He described the pain as pressure with radiation 
to both arms and said that he usually got shortness of breath 
with the pain.  He stated that the night before he awoke with 
chest pain.  The veteran said that he had a history of 
congestive heart failure in 1998.  The cardiologist commented 
that the veteran's medical records indicated that the veteran 
had upper viral respiratory infection with mild congestive 
heart failure possibly, per the discharge note.  There was no 
history of pedal edema, syncope, lightheadedness, or 
palpitations.  The veteran reported a history of 
hypercholesterolemia and a family history of myocardial 
infarctions.  He also stated that he had a history of smoking 
1 pack of cigarettes per day for forty years, but now smoked 
five cigarettes per day with an occasional glass of wine.  
Results of an exercise treadmill test were abnormal, 
secondary to electrocardiogram changes.  The assessment was 
coronary artery disease with early positive stress test.  The 
doctor discussed cardiac catherization with the veteran.  The 
plan was to begin the veteran on Cardiazem and the doctor 
advised the veteran to quit smoking.  The doctor noted that 
the veteran had nitroglycerin if he needed it.

A May 2002 VA cardiology record reveals that the veteran went 
to San Francisco and underwent cardiac catherization and that 
he did not want stenting done.
 
A June 2002 VA cardiology record notes that an echocardiogram 
revealed mild leakage of the tricuspid valve, mitral valve, 
and atrioventricular valve; overall function was slightly 
diminished with possible damage to back of heart.  The 
cardiologist noted that he discussed this information with 
the veteran and recommended that he stop smoking.

An August 2002 VA cardiology record notes that the veteran 
was status post an angiogram.  The physician said that the 
veteran had increased his smoking back to 1 pack per day and 
he drank 3 glasses of wine per day.  The veteran stated he 
was under a great deal of stress.  

A January 2003 VA cardiology record reflects that the veteran 
smoked 1 pack of cigarettes per day and was urged to quit.  
He was also drinking 3 glasses of wine per day.  

A May 2003 VA outpatient medical record indicates the veteran 
underwent cardiac catherization with stent placement.

An October 2003 VA cardiology record reflects that the 
veteran was assessed with: coronary artery disease, status 
post stent and plavix therapy; ischemic cardiomyopathy and 
congestive heart failure, currently euvolemic; hypertension, 
controlled, dyslipidemia; smoker; claims in remission; and 
sleep apnea.

During his August 2004 Board hearing, the veteran was he was 
treated at the VAMC in Reno in mid January 1998 for severe 
pain in the left upper shoulder and arm, given some 
medication and sent home.  He indicated that several days 
later he returned with the same left arm pain, but his heart 
was not checked.  Days later he was hospitalized with 
progressive heart problems.  The veteran contended that VA 
failed to properly diagnose his problem and that, if he was 
properly diagnosed earlier, the severity of his problems 
would have lessened. 

A May 2005 VA outpatient record reflects that the veteran 
complained of shortness of breath for the past four days that 
started with a cough productive of greenish sputum.  He 
denied chest pain, but his chest felt like it was tight.  The 
examiner noted that the veteran had a primary history 
significant for coronary artery disease, congestive heart 
failure, and obstructive sleep apnea.   The assessment was 
chronic obstructive pulmonary disorder exacerbation plus 
community acquired pneumonia.  

According to the August 2005 VA cardiology examination 
report, the examiner thoroughly reviewed the veteran's 
medical records.  The examiner noted that a thorough review 
of the veteran's treatment at the VAMC in January 1998 showed 
that the veteran was treated for a viral respiratory 
infection, and that the veteran did not show signs of 
congestive heart failure.  According to the VA examiner, the 
veteran's treatment appeared to be appropriate and he 
subsequently was treated for upper respiratory infections 
since that time.  His respiratory system certainly 
deteriorated and he continued to smoke.  The veteran 
presently had night-time desaturation and used an oxygen 
concentrator.  The VA examiner stated that the veteran did 
not undergo heart surgery per se, but he received a stent in 
April 2003.  The examiner commented that, while the veteran 
said that the first time he was at the VAMC stent facility he 
did not need a stent, the records show that the veteran 
refused the stent and then, subsequently, had the procedure 
for the common circumflex stented for 100 percent occlusion.  

The VA examiner further noted the veteran's military service 
and that the veteran underwent a right thoracotomy for lower 
lobectomy in 1961 because of bronchiectasis.  The veteran 
said that it started bothering him more and he had more 
shortness of breath in 1992.  The veteran noted his schooling 
and work history.  He stated that he had no alcohol since 
1968 that the examiner said the veteran referred to as hard 
liquor.  The veteran stated that he had not had beer since 
1996, but he admitted to having a couple of glasses of wine 
each night.  The veteran smoked intermittently, although he 
was trying to quit.  The veteran indicated that he can walk 
one block, but had a sciatic nerve problem with walking, and 
yet he said that if he walked for two blocks he had feelings 
of angina.  The veteran reported that he was completely out 
of energy by the end of the day and was totally unable to 
work.  He still had discomfort in his right anterior chest on 
deep inspiration and that appeared to be at the costochondral 
junction which more likely than not was a result of his 
previous right thoracotomy.  

Upon clinical examination, the pertinent diagnoses were 
coronary artery disease, hypertension, hyperlipidemia, and 
severe chronic obstructive pulmonary disease with night-time 
oxygen.

The VA examiner commented that the veteran tended to blame 
someone for any of his problems.  In the VA examiner's 
opinion, a review of the veteran's chart showed that the 
veteran received prompt and adequate therapy for whatever 
diseases he presented to the hospital.  The examiner further 
opined that the veteran's present cardiac condition was at 
least as likely as not due to alcoholic cardiomyopathy as it 
was to coronary artery disease.  The VA medical specialist 
said that the veteran's habits of smoking and alcohol intake 
will sooner or later become severe enough so that medical 
science will not be able to overcome the natural 
consequences.  The VA examiner opined that he did not see 
where the veteran was mistreated at any VAMC.  The physician 
also commented that he reviewed the progress notes from the 
California VAMC that showed that the veteran refused stenting 
the first time that coronary artery disease was diagnosed.  

III. Legal Analysis

As indicated above, the veteran contends that VA was at fault 
in not properly addressing his cardiac complaints when he 
first presented them to VA health care providers at the Reno 
VAMC in January 1998.  Therefore, he maintains that he is 
entitled to compensation under the provisions of 38 U.S.C. § 
1151.  The question before the Board, accordingly, is whether 
any VA omission of treatment was the proximate cause of the 
veteran's current cardiac conditions.

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were service- 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151.

After the issuance of the statement of the case in March 
2003, the VA regulations, governing the adjudication of 
claims for benefits under 38 U.S.C.A § 1151(a) were amended, 
effective September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 
3, 2004) (codified at 38 C.F.R. § 3.361).  The new 
regulations implement the current provisions of 38 U.S.C.A. § 
1151.  The regulations have no retroactive effect and, in any 
event, merely implement existing law.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability which 
was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.

As for the merits of the veteran's claim under 38 U.S.C.A. § 
1151, the law, as noted above, provides that compensation may 
be awarded in the same manner as if the additional disability 
or death were service connected.  The Court has consistently 
held that "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b) (2005).

Thus, claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service-
connection analogy, since a section 1151 claim is a claim for 
disability compensation, a veteran who has made a showing of 
some type of injury due to VA medical care "must still submit 
sufficient evidence of a causal nexus between that . . . 
event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the weight of the 
evidence establishes that the veteran does not currently 
suffer from additional cardiac conditions as a result of VA 
treatment in January 1998.  As such, the record presents no 
reasonable basis for a grant of compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151. 

The Board finds that there is no medical opinion of record in 
this case that indicates that the veteran's cardiac condition 
resulted from carelessness, negligence, lack of proper skill, 
error in judgment or similar fault by VA, or that it was an 
event not reasonably foreseeable.  On the contrary, in the 
only objective medical opinion of record, the August 2005 VA 
examiner opined that VA provided the veteran with prompt and 
adequate treatment for whatever diseases he had presented to 
the hospital, and that the medical records did not show any 
time where the veteran received mistreatment.  Moreover, the 
VA examiner opined that the veteran's present cardiac 
conditions were at least as likely as not due to alcoholic 
cardiomyopathy, and commented that the natural consequences 
of the veteran's habits of smoking and alcohol intake would 
overcome the efforts of modern medicine.  The Board finds 
that the 2005 VA physician's opinion is supported by clinical 
findings on examination and the doctor's review of the 
documented medical evidence and clearly explained reasons and 
bases.  Thus, the Board considers this examination report to 
be of great probative value and dispositive of the veteran's 
contentions in this appeal.  Significantly, neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical evidence or opinion that 
supports his contentions.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony because, as 
a lay person, he is not competent to offer medical opinions.  
The Court of Appeals for Veterans Claims has made this clear 
in numerous cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the veteran's accounts of his medical 
problems, we must be mindful that only medical professionals 
may make valid medical assessments of his condition, his 
current disability, and the etiology thereof.

Accordingly, the Board finds that compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for treatment received at a 
VAMC in January 1998 is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990). 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease, claimed as 
congestive heart failure, claimed to be the result of 
treatment at a VA medical facility in Reno, Nevada, in 
January 1998, is denied.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


